Citation Nr: 1227165	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  10-00 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to VA nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	National Veterans Organization of America, Inc.


ATTORNEY FOR THE BOARD

S. M. Kreitlow







INTRODUCTION

The Veteran had active service from July 18, 1974 to September 20, 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision in which the Pension Maintenance Center at the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota denied the Veteran's claim for nonservice-connected pension.  To facilitate the quick processing of claims, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a veteran's claim for benefits.  Because the current appeal was processed as part of the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

In a June 2012 letter, the Board advised the Veteran that, although the Disabled American Veterans (DAV) had been actively involved in his claim for nonservice-connected pension, there was no power of attorney from him in the file designating that organization to represent him in this case.  Thus, he was advised that, before the Board could proceed with its review of his appeal, it would be necessary that he be given an opportunity to authorize an organization or person to represent him.  In response, in July 2012, the Veteran submitted a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, appointing the National Veterans Organization of America (NVOA) as his legal representative.  

As NVOA has just been appointed the Veteran's representative, it has not had the opportunity to review the Veteran's claim or provide argument relating thereto.  Such opportunity should be provided.  Unfortunately, NVOA is located in Texas and not at the Board.  A remand is, therefore, warranted for the Pension Maintenance Center at the St. Paul RO to contact NVOA and make necessary arrangements to provide it with an opportunity to review the Veteran's pension file (and claims file if necessary) and to provide argument on the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran's newly appointed representative, NVOA, and make whatever arrangements are necessary to afford it the opportunity to review the Veteran's pension file (to include the claims file if necessary) and provide argument on the Veteran's claim for entitlement to nonservice-connected pension.

2.  Once the above has been accomplished or NVOA has declined review and comment of the Veteran's claim, return the Veteran's pension file to this Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

